PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant seeks $3,828.00 for goods supplied to respondent. Due to an error, claimant shipped the goods twice on one purchase order. Respondent paid for the first shipment, but not the second. Both shipments were received and used by respondent. Respondent, in its Answer, has acknowledged the validity and amount of the claim. The Court, therefore, makes an award to the claimant in the amount sought.
Award of $3,828.00.